Citation Nr: 0945520	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-28 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to 
December 1957.
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for bilateral 
hearing loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not diagnosed until many years 
after service; and the preponderance of the evidence shows no 
relationship between the Veteran's bilateral hearing loss and 
service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's tinnitus and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  The RO provided the appellant with 
additional notice in March 2006 and September 2007, 
subsequent to the initial adjudication.  While the 2006 and 
2007 notice letters were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2007 supplemental 
statement of the case, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained a medical opinion as to the 
etiology of his hearing loss and tinnitus disabilities.  The 
National Personnel Records Center (NPRC) informed the RO that 
the Veteran's service records were fire-related.  The only 
service record in the claims file includes the Veteran's DD-
Form 214.  VA has a heightened obligation to assist the 
appellant in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Based on 
the RO's efforts and the responses from the service 
department, it is reasonably certain that the Veteran's 
service records are no longer available and that further 
efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3).  All other known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran contends that he has hearing loss and tinnitus 
from shooting rifles during boot camp.  He noted that he 
received a medal for the rifle shooting.  He indicates that 
he has experienced tinnitus and hearing loss since then.  He 
submitted articles on how small arm fires can cause hearing 
loss.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system, shall be granted service connection although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
after service in a period of war or following peacetime 
service on or after January 1, 1947, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  See 
38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he was exposed to acoustic trauma 
in service from shooting rifles.  As discussed, the Veteran's 
service records are unavailable, except for his DD-Form 214.  
The Veteran's military occupational specialty was Corpsman in 
the U.S. Army.  There is no verifiable information that the 
Veteran was exposed to acoustic trauma in service.  Given 
that the Veteran is competent to state that he experienced 
loud noises in service, however, as a layman, he can provide 
evidence of exposure to noise in service.

Private medical opinions dated in May 2004 and September 2005 
and a February 2006 VA examination report show diagnoses of 
hearing loss and tinnitus.  

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

A May 2004 private audiogram shows that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
65
70
LEFT
20
30
40
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran complained of ringing in 
his ears every morning for two to three hours.

On authorized VA audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
65
LEFT
25
30
40
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 86 percent in the left ear.  The 
Veteran reported that he had tinnitus that was periodic 
throughout the day, especially in the mornings.

Thus, the presence of current bilateral hearing loss and 
tinnitus diagnoses is shown.

As the record shows lay evidence of noise exposure in service 
and current diagnoses of bilateral hearing loss and tinnitus, 
the determinative issue is whether there is any relationship 
between these.

A September 2005 private medical opinion was provided.  The 
examiner noted that the Veteran's chief complaint was gradual 
increasing difficulty in communicating, especially in group 
situations, and complaints of ringing in his ears every 
morning for approximately two to three hours.  The Veteran 
stated that he was exposed to excessive noise while in 
service.  After noting the hearing loss findings, the 
examiner found that the test results showed that the hearing 
levels, hearing loss, and tinnitus were as likely as not 
related to excessive noise exposure while in the service.

The Veteran also submitted articles on hearing loss and its 
relationship to gunfire noise.

A February 2006 VA examination report notes that the examiner 
reviewed the medical records and noted that the Veteran 
worked for two years in the Army as a corpsman and had a 
history of military and occupational noise exposure.  The 
Veteran stated that he had noise exposure from working in a 
dispensary near the rifle range, although he was not firing 
the rifles or on the rifle range.  He reported that he worked 
in construction for 20 years; then in sales for 20 years.  
The Veteran stated that he had tinnitus that started 10 to 12 
years ago.  The examiner found that the Veteran's hearing 
loss and tinnitus were not a result of his military noise 
exposure.  His history of occupational noise exposure was 
more likely the cause of his current hearing loss rather than 
his working in a building near the rifle range in the Army.  
Additionally, the Veteran stated that the onset of tinnitus 
was 10 to 12 years ago, over 30 years after his military 
discharge.  Given this information, his tinnitus is not the 
result of military noise exposure.

The medical evidence in this case is against the Veteran's 
claim.  The Veteran provided contradictory statements 
regarding his level of noise exposure in service.  On the 
February 2006 VA examination he stated that he worked near 
the rifle range and was not firing weapons or on the rifle 
range.  On previous statements, however, the Veteran 
indicated that he had been on the rifle range and fired 
weapons many times earning a medal for firing rifles.  Thus, 
the Veteran has not provided credible evidence of the type of 
exposure to noise in service.  The February 2006 VA examiner 
reviewed the available medical records and offered a 
rationale for the opinion that the current hearing loss and 
tinnitus were not related to service, noting that the 
Veteran's post-service noise exposure from working in 
construction for 20 years was the more likely cause rather 
than working in a building near the rifle range.  The private 
medical opinion noted the Veteran's hearing test results, but 
did not include any rationale for why the present hearing 
loss and tinnitus were related to service and did not account 
for the Veteran's post-service exposure to noise.  Thus, the 
private opinion is not as probative as the VA medical 
opinion.

The medical literature submitted by the Veteran only raises a 
possibility of a relationship between his hearing loss and 
exposure to noise in the military and does not show any 
actual relationship in the Veteran's case.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).

The first diagnosis of hearing loss was not until 2004, which 
is 47 years after service.  Thus, service connection for 
hearing loss, as an organic disease of the nervous system, is 
not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, there is no medical evidence 
of continuity of symptomatology of the hearing loss or 
tinnitus disability from service or during the 47 years 
before the hearing loss disability and 30 plus years before 
the tinnitus was shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).   

The Veteran genuinely believes that his hearing loss and 
tinnitus were incurred in service.  In spite of his 
contradictory statements regarding his exposure to noise in 
service, his factual recitation as to his experience of 
hearing loss and tinnitus is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of hearing loss and tinnitus and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the opinion provided by the VA medical 
professional who found no relationship between the Veteran's 
hearing loss and his service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for bilateral hearing loss and tinnitus; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


